Title: To George Washington from William Jackson, 27 May 1793
From: Jackson, William
To: Washington, George



Sir,
Philadelphia, May 27th 1793.

I pray permission to inform you, that I expect to embark for England, within a few days—and to request the honor of seeing you, at any time, before my departure, which you shall be pleased to appoint. With inviolable sentiments of heartfelt gratitude, and the most respectful attachment, I am Sir, your obliged, faithful, and affectionate servant

W. Jackson

